IN THE SUPREME COURT OF THE STATE OF DELAWARE

  JASON T. O’NEIL,                      §
                                        §   No. 542, 2014
        Defendant Below,                §
        Appellant,                      §
                                        §
        v.                              §   Court Below—Superior Court
                                        §   of the State of Delaware,
  STATE OF DELAWARE,                    §   in and for Kent County
                                        §   Cr. ID 1107024171A
        Plaintiff Below,                §
        Appellee.                       §

                           Submitted: October 13, 2014
                             Decided: October 20, 2014

                                     ORDER

      This 20th day of October 2014, it appears to the Court that, on September 25,

2014, Jason O’Neil filed a notice of appeal from a Superior Court order granting

his counsel’s motion to withdraw. O’Neil’s Rule 61 petition is still pending before

the Superior Court. The Clerk issued a notice to show cause why O’Neil’s appeal

should not be dismissed for this Court’s lack of jurisdiction to hear an interlocutory

criminal appeal. O’Neil failed to respond within the required ten-day period;

therefore, dismissal of this action is deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Supreme

Court Rules 3(b) and 29(b), that the within appeal is DISMISSED.

                                 BY THE COURT:

                                 /s/ Karen L. Valihura
                                        Justice